Broyles, C. J.
1. '“On the trial of one charged with operating an automobile on a public highway while under the influence of intoxicating liquor, it is not necessary for the State, in order to secure a conviction, to show that the accused was drunk, but it is sufficient if the State shows, beyond a reasonable doubt, that the accused (while driving the car) was under the influence of some intoxicant as charged, to any extent whatsoever, whether drunk or not.” Moye v. State, 46 Ga. App. 727 (169 S. E. 59), and cit. In view of the foregoing ruling, the excerpt from the charge of the court (complained of in the sole special ground of the motion for new trial), was not error for any reason assigned.
2. The evidence, while in sharp conflict, authorized the verdict; and the court did not err in denying a new trial.

Judgment affirmed.


MacIntyre amd Guerry, JJ., concur.